Case: 1:21-cv-04057 Document #: 1 Filed: 07/30/21 Page 1 of 1 PagelD #:1

AO 458 (Rev. 06/09) Appearance of Counsel

 

UNITED STATES DISTRICT COURT

for the
Northern District of Illinois

 

 

 

Kathleen A. Svetz )
Plaintiff )
v. ) Case No. 1-21-cv
Plan Administrator, Sun Life Assurance Co. of Canada )
Defendant )
APPEARANCE OF COUNSEL
To: The clerk of court and all parties of record

I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

Plaintiff Kathleen A. Svetz

Date: 07/26/2021 /s_ Emmanuel F. Guyon

 

VEE EVET Attorney's signature

IL ARDC 1090666

 

Printed name and bar number
Guyon Law Office
105 East Bridge Street
Streator, IL 61364

 

Address

bglaw@mediacombb.net

 

E-mail address

(815) 673-2361

 

Telephone number

 

FAX number
